           Case 1:20-cv-01915-GBD Document 26 Filed 09/24/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
C.C., individually and on behalf of D.A., a child
with a disability,

                                Plaintiff,
                                                         CIVIL ACTION NO.: 20 Civ. 1915 (GBD) (SLC)
         -v-
                                                                   TELEPHONE CONFERENCE
                                                                     SCHEDULING ORDER
NEW YORK CITY DEPARTMENT OF EDUCATION,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         Plaintiff’s Letter-Motion (ECF No. 25) is GRANTED. The settlement conference scheduled

for September 29, 2020 is adjourned sine die. A Telephone Conference is scheduled for Tuesday,

October 6, 2020 at 10:00 am regarding the issues raised in Plaintiff’s Letter-Motion. The parties

are directed to call the Court’s conference line at the scheduled time: (866) 390-1828; access

code: 380-9799.

         The Clerk of Court is respectfully directed to close ECF No. 25.


Dated:          New York, New York
                September 24, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge
